Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Applicant’s amendment to the specification page 17 line 18 to correct a typographical error is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but they are moot in view of the new ground of rejection presented in this Office Action. Note applicant merely added part of a limitation of claim 4 previously rejected under 35 U.S.C 103 into independent claim 1 then argues the 102 rejection of original claim 1.
Applicant argues at page 14 of the response:
“Applicant’s claimed arrangement, however, recites obtaining, at a first storage service deployed at a first node, a first request of a first computing service deployed at the first node for first target data, the first storage service having access to a remote storage device and providing the first computing service with a same access interface as the remote storage device, the remote storage device storing a dataset reusable in a task to be performed at least partially by the first computing service, the 
In response the examiner is not persuaded. East Figure 4A clearly show obtaining, at a first storage service (see Figure 4A item 410) deployed at a first node (Figure 4A item 408), a first request of a first computing service deployed at the first node for first target data (Figure 4A item 402), the first storage service having access to a remote storage device (Figure 4A item 400) and providing the first computing service with a same access interface as the remote storage device (Figure 4A, API interface 404), the remote storage device storing a dataset reusable in a task to be performed at least partially by the first computing service, the dataset comprising the first target data (see at least 0153-0154:“a single shared storage data hub creates a coordination point throughout the lifecycle without the need for extra data copies among the ingest, preprocessing, and training stages. Rarely is the ingested data used for 
Applicant quoted East “FIG. 4A of East sets forth a diagram illustrating an example architecture for integrated storage management between storage systems and container orchestrators” then alleges “East fails to teach the limitations in question”. 
In response the examiner is not persuaded. The claimed storage service deployed at a first node having access to a remote storage device is met by the integrated storage manager 400 of East that enable access to storage systems via API interface 404. The claimed access interface is met by the API interface 404 which is the same for the first computing service deployed at the first node met by any client 408, 414, 420 as well as the remote storage devices met by multiple storage systems 402A-402N shown in East Figure 4A.

Applicant argues regarding claim 4:
“As can be understood, this portion of Kuhn explains that Structured P2P networks use Distributed Hash Tables (DHT). Kuhn further explains that the basic functions a DHT provides are to store a data object and to retrieve efficiently that data object from any peer in the network. For this, a 
In response the examiner is not persuaded. One of ordinary skill in the art presumably knows something about the art besides what Is explicitly shown in a reference and presumably knows how to apply the principles taught in the reference to different scenarios. Determining that the first target data is not stored in the local storage space for the first storage service and obtaining that target data from another local storage device or the remote storage device is mere common practice and shown in East at least Figure 4 items 402, 454. East also teaches calculating a hash value for a data segment at paragraph 0073. Furthermore, utilizing a distributed hash table to obtain target data is standard technique in retrieving data in any peer in a distributed network as shown by Kuhn at least at section 3.2 Distributed hash table. It would have been obvious to one of ordinary skill in the art having access to both East and Kuhn teachings before the filing 
Applicant further argues:
“Kuhn fail to cure the fundamental deficiencies of East, and the collective teachings of East and Kuhn fail to disclose or suggest at least the newly-added features of claim 1”.
In response the examiner disagrees for the same reasons discussed in claim 4 above.
Applicant presents no specific arguments regarding other claims. For all the reasons discussed above, rejection to all pending claims is maintained using the references of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over East (US 20190361626), further in view of Kuhn et al, “Integration of Sharable Containers with Distributed Hash Tables for Storage of Structured and Dynamic Data”, International Conference on Complex, Intelligent and Software Intensive Systems, 2009 IEEE, 6 pages, DOI 10.1109/CISIS.2009.53, both of record.
Regarding claim 1, East discloses, teaches or suggests a method for storage management, comprising:
obtaining, at a first storage service (see at least Figure 4A item 410) deployed at a first node (Figure 4A item 408), a first request of a first computing service deployed at the first node for first target data (Figure 4A item 402), the first storage service having access to a remote storage device (Figure 4A item 400) and providing the first computing service with a same access interface as the remote storage device (Figure 4A, API interface 404), the remote storage device storing a dataset reusable in a task to be performed at least partially by the first computing service, the 
obtaining, based on the first request, the first target data from the remote storage device (Figure 4A item 454) or a local storage space (Figure 4A item 402) for the first storage service; and
providing the first target data to the first computing service (Figure 5 item 508); 
The difference is East does not specifically show “wherein in accordance with a determination that the first target data is not stored in the local storage space for the first storage service, utilizing a distributed hash table to obtain the first target data from another local storage device or the remote storage device”.
However, it is well known in the art that the basic functions a distributed hash tables provides are to store a data object and to retrieve efficiently that data object from any peer in the network as shown by Kuhn (see at least 3.2 Distributed hash table). Since the system of East stores 

Regarding claim 2, East teaches the method of claim 1, wherein the task comprises a distributed deep learning task performed jointly by the first computing service and a further computing service deployed at at least one further node (see at least and the first target data comprises data used in an epoch of the distributed deep learning task (see at least 0159:” readers will appreciate that the storage systems described herein may also be part of a distributed deep learning ( DDL’) platform to support the execution of DDL algorithms. Distributed deep learning may can be used to significantly accelerate deep learning with distributed computing on GPUs (or other form of accelerator or computer program instruction executor), such that parallelism can be achieved.”).

Regarding claim 3 East teaches or suggests the method of claim 1, wherein obtaining the first target data comprises:

in accordance with a determination that the first target data is stored in the first local storage device, obtaining the first target data from the first local storage device (Figure 3 item 342).

Regarding claim 4, East teaches or suggests the method of claim 3, wherein the task is preformed jointly by the first computing service and at least one further computing service deployed at at least one further node (see at least Figure 3C item 340 computing instance, item 342 local storage, 0073:” In order to locate a particular piece of data, embodiments calculate a hash value for a data segment or apply an inode number or a data segment number’, 0187:”The storage systems described above may be configured to provide parallel storage, for example, through the use of a parallel file system such as BeeGFS. Such parallel files systems may include a distributed metadata architecture. For example, the parallel file system may include a plurality of metadata servers across which metadata is distributed, as well as components that include services for clients and storage servers. Through the use of a parallel file system, file contents may 
The difference is East does not specifically show the first storage service has a distributed hash table, the distributed hash table storing a hash result of a hash operation performed on an identification of at least partial data in the dataset in association with a storage position of the at least partial data in a further local storage device of the at least one further node or the remote storage device.
However it is well known in the art that the basic functions a distributed hash tables provides are to store a data object and to retrieve efficiently that data object from any peer in the network as shown by Kuhn (see at least 3.2 Distributed hash table). Since the system of East stores data in a distributed environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include such a distributed hash table in order to provide efficient storage and retrieval of distributed data as taught by Kuhn; and 
East/Kuhn further teaches obtaining the first target data comprising:

obtaining an identification of the first target data from the first request (see at least Figure 3C item 348 East);
generating a first hash result for the first target data by performing a hash operation on the identification of the first target data (see at least 0037 East); and
obtaining, based on the first hash result, the first target data using the distributed hash table (see at least 0037, 0187 East, note since the local parallel storages store distributed content and corresponding hash value, clearly obtaining the first target data is based on the first hash result using the distributed hash table as claimed).

Regarding claim 5, East/Kuhn teaches or suggests the method of claim 4, wherein obtaining, based on the first hash result, the first target data using the distributed hash table comprises:
determining whether the first hash result is stored in the distributed hash table;
in accordance with a determination that the first hash result is stored in the distributed hash table, obtaining the first target data from a storage 
in accordance with a determination that the first hash result is not stored in the distributed hash table:
determining a second storage service in at least one further storage service deployed at the at least one further node, a similarity between a second hash result of a hash operation performed on an identification on the second storage service and the first hash result exceeding a similarity threshold (see at least Figure 4A East);
sending, to the second storage service, a second request for determining a first target storage position of the first target data (Figure 4A East);
receiving the first target storage position from the second storage service (Figure 4A East); and
obtaining the first target data from the first target storage position (Figure 4A East).

Regarding claim 6, East/Kuhn teaches or suggests the method of claim 5, further comprising:

storing the first hash result in association with the first target storage position in the distributed hash table (East, Figure 3C, Kuhn 3.2 Distributed hash table).

Regarding claim 7, East/Kuhn teaches or suggests the method of claim 1, wherein the task is performed jointly by the first computing service and at least one further computing service deployed at at least one further node (see at least 0156: "In many cases, there will be teams of data scientists sharing the same datasets and working in parallel to produce new and improved training models’, Figure 1A East), the method further comprising:
obtaining a second request for determining a second target storage position of second target data from a second storage service of at least one further storage service deployed at the at least one further node (Figure 1A East);

in accordance with a determination that the second target data is stored in the first local storage device, sending, to the second storage service, a storage position of the second target data in the first local storage device (Figure 1A East); and
in accordance with a determination that the second target data is not stored in the first local storage device, causing, based on a second hash result of a hash operation performed on an identification of the second target data, a second target storage position of the second target data to be determined (East Figure 1A).
The difference is East does not specifically show “using the distributed hash table corresponding to the first storage service”. However it is well known in the art that the basic functions a distributed hash tables provides are to store a data object and to retrieve efficiently that data object from any peer in the network as shown by Kuhn (see at least 3.2 Distributed hash table). Since the method of East stores data in a distributed environment, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use such 

Regarding claim 8, East/Kuhn does not specifically show the method of claim 7, further comprising:
in accordance with the second target data being determined to be stored in the remote storage device and a further local storage device of the at least one further node, causing a storage position of the second target data in the further local storage device to be provided to the second storage service, without causing a storage position of the second target data in the remote storage device to be provided to the second storage service.
However East teaches each storage node of a storage cluster owns a slice of data and computing required to provide the data and multiple storage nodes cooperate to store and retrieve the data (see at least 0087 East). Since retrieving from a local storage device is faster than from the remote storage device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed features for fast data retrieval when target data is determined to be stored in the remote storage device and another local storage device,

Claims 9-16 essentially correspond to devices performing the methods of claims 1-8, thus are rejected for the same reasons discussed in claims 1-8 above.

Claims 17-19 essentially recite the limitations of claims 1-3 in form of computer program products tangibly stored on a non-transient computer-readable medium, thus are rejected for the same reasons discussed in claims 1-3 above.

Claim 20 essentially recites the limitations of claim 4 in form of a computer program product tangibly stored on a non-transient computer-readable medium, thus is rejected for the same reasons discussed in claim 4 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al, “A Novel Resource Provisioning Model for DHT-Based Cloud Storage Systems”, 11th IFIP International Conference on Network .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        4 March 2022